Order entered August 18, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00445-CV

                      WHISHEIKA CHISSELL, Appellant

                                         V.

                      PRESTONWOOD TRAILS, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00533-C

                                      ORDER

      The clerk’s record in this case is overdue. By postcard dated May 15, 2020,

we notified the Dallas County Clerk that the clerk’s record was overdue. We

directed the Dallas County Clerk to file the clerk’s record within thirty days. To

date, the clerk’s record has not been filed. By order dated July 2, 2020, we again

notified the Dallas County Clerk that the clerk’s record was overdue and ordered

the Dallas County Clerk to file either the clerk’s record or written verification that

appellant had not paid for or made arrangements to pay for the clerk’s record and
that appellant has been not been found entitled to proceed without payment of

costs. To date, the clerk’s record has not been filed and the Dallas County Clerk’s

office has not communicated with the Court regarding the status of the clerk’s

record.

      So that this appeal can proceed, we again ORDER the Dallas County Clerk

to file, within FIFTEEN DAYS of the date of this order, (1) either the clerk’s

record, or (2) written verification that appellant has been found to be not entitled to

proceed without payment of costs and has not paid for or made arrangements to

pay for the record. We notify appellant that if we receive verification she is not

entitled to proceed without payment of costs and has not paid for or made

arrangements to pay for the record, we will, without further notice, dismiss the

appeal. See TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk of the Court to send a copy of this order to:

      John F. Warren
      Dallas County Clerk

      All parties




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE